Undercofler, Justice.
The Supreme Court of the United States by judgment of that court entered on April 20, 1971, reversed the judgment of this court in Divisions 1 and 2 of Barresi v. Browne, 226 Ga. 456 (175 SE2d 649), wherein this court had reversed the judgment of the Superior Court of Clarke County. Therefore, the judgment of this court in Divisions 1 and 2 of the above decision is vacated and the judgment of the trial court on these issues is affirmed.

Judgment affirmed on the main appeal; reversed on the cross appeal.


All the Justices concur.